 Case 2:19-cv-14148-SRC Document 15 Filed 06/04/20 Page 1 of 8 PageID: 1015



NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                 :
ANGELA BURKE,                                    :         Civil Action No. 19-14148 (SRC)
                                                 :
                                      Plaintiff, :
                                                 :                      OPINION
                        v.                       :
                                                 :
COMMISSIONER OF                                  :
SOCIAL SECURITY,                                 :
                                     Defendant. :
                                                 :
                                                 :

CHESLER, District Judge

        This matter comes before the Court on the appeal by Plaintiff Angela Burke (“Plaintiff”)

of the final decision of the Commissioner of Social Security (“Commissioner”) determining that

she was not disabled under the Social Security Act (the “Act”). This Court exercises

jurisdiction pursuant to 42 U.S.C. § 405(g) and, having considered the submissions of the parties

without oral argument, pursuant to L. CIV. R. 9.1(b), finds that the Commissioner’s decision will

be affirmed.

        In brief, this appeal arises from Plaintiff’s application for disability insurance benefits,

alleging disability beginning July 7, 2014. A hearing was held before ALJ Beth Shillin (the

“ALJ”) on May 14, 2018, and the ALJ issued an unfavorable decision on August 21, 2018.

Plaintiff sought review of the decision from the Appeals Council. After the Appeals Council

denied Plaintiff’s request for review, the ALJ’s decision became the Commissioner’s final

decision, and Plaintiff filed this appeal.

                                                   1
 Case 2:19-cv-14148-SRC Document 15 Filed 06/04/20 Page 2 of 8 PageID: 1016



       In the decision of August 21, 2018, the ALJ found that, at step three, Plaintiff did not

meet or equal any of the Listings. At step four, the ALJ found that Plaintiff retained the residual

functional capacity to perform sedentary work, with certain limitations. At step four, the ALJ

also found that this residual functional capacity was not sufficient to allow Plaintiff to perform

any of her past relevant work. At step five, the ALJ determined, based on the testimony of a

vocational expert, that there are other jobs existing in significant numbers in the national

economy which the claimant can perform, consistent with her medical impairments, age,

education, past work experience, and residual functional capacity. The ALJ concluded that

Plaintiff had not been disabled within the meaning of the Act.

       On appeal, Plaintiff argues that the Commissioner’s decision should be reversed and the

case remanded on three grounds: 1) at step four, the ALJ erred by giving a treating physician’s

opinion only “some” weight; 2) at step five, the ALJ made multiple errors; and 3) at step four,

the ALJ failed to give proper weight to Plaintiff’s statements about her symptoms.

       Plaintiff argues that, at step four, the ALJ erred by giving the opinion of treating

physician Dr. Shah only “some” weight. Plaintiff contends that it was inappropriate for the ALJ

to give greater weight to the opinions of agency reviewing physicians than to the opinion of a

treating physician. In support, Plaintiff points to 20 C.F.R. § 404.1527, which the

Commissioner agrees is the relevant Regulation. The plain language of that Regulation,

however, does not support Plaintiff’s argument, since it states:

       Generally, we give more weight to medical opinions from your treating sources,
       since these sources are likely to be the medical professionals most able to provide
       a detailed, longitudinal picture of your medical impairment(s) and may bring a
       unique perspective to the medical evidence that cannot be obtained from the
       objective medical findings alone or from reports of individual examinations, such
       as consultative examinations or brief hospitalizations. If we find that a treating

                                                 2
 Case 2:19-cv-14148-SRC Document 15 Filed 06/04/20 Page 3 of 8 PageID: 1017



       source's medical opinion on the issue(s) of the nature and severity of your
       impairment(s) is well-supported by medically acceptable clinical and laboratory
       diagnostic techniques and is not inconsistent with the other substantial evidence in
       your case record, we will give it controlling weight. When we do not give the
       treating source’s medical opinion controlling weight, we apply the factors listed in
       paragraphs (c)(2)(i) and (c)(2)(ii) of this section, as well as the factors in
       paragraphs (c)(3) through (c)(6) of this section in determining the weight to give
       the medical opinion. We will always give good reasons in our notice of
       determination or decision for the weight we give your treating source's medical
       opinion.

20 C.F.R. § 404.1527(c)(2). This Regulation states that, generally, a treating physician’s

opinion will be given controlling weight if certain conditions are met. Plaintiff argues as if this

Regulation gives unconditional supremacy to a treating physician’s opinion, but it does not state

that: the Regulation requires certain conditions to be met for a physician’s opinion to be given

controlling weight.

       Dr. Shah’s report, dated August 7, 2015, states that, inter alia, Plaintiff can stand and/or

walk for less than two hours per day, and sit for less than six hours per day. (Tr. 728.) Citing

this report, the ALJ stated:

       Moreover, in August 2015, Dr. Shah opined that the claimant can lift and carry
       ten pounds, walk less than 2, and sit less than 6 hours in an eight-hour workday
       (1F at 2-3). In addition, Dr. Shah opined that the claimant is limited to pushing
       and pulling as much as she can lift and carry (Id.). While I recognize the treating
       relationship between Dr. Shah and the claimant, the medical record showed that
       the claimant benefited from the fusion surgery performed by Dr. Shah and his
       opinion did not mention subsequent medical records in 2015 and 2016.
       Accordingly, I give only some weight to this opinion and take some issue with his
       assessments of amount of time spent sitting and standing and walking.

(Tr. 20.) In this paragraph, the ALJ presented two reasons for giving only some weight to Dr.

Shah’s opinion. While the reasons are presented in very brief fashion, in the context of the

ALJ’s decision as a whole, the meaning is clear to the Court: 1) Dr. Shah’s opinion appears

inconsistent with the evidence showing benefit from the fusion surgery performed by Dr. Shah in

                                                 3
 Case 2:19-cv-14148-SRC Document 15 Filed 06/04/20 Page 4 of 8 PageID: 1018



July of 2015; 2) medical opinions subsequent to Dr. Shah’s opinion show less impairment.

These points are developed in other parts of the step four analysis. The bottom line is that this is

a case in which there were many medical opinions, from treating physicians, agency reviewers,

and independent medical examiners. Because the medical opinions were not unanimous, the

ALJ had to choose which ones got more weight and which ones got less. The ALJ explained

her reasons and, in the end, she found that the weight of the medical evidence supported the

conclusion that Dr. Shah’s opinion deserved less weight. This appears to satisfy the

requirements of 20 C.F.R. § 404.1527(c)(2), which states that the ALJ will give a treating

physician’s opinion controlling weight if it “is well-supported by medically acceptable clinical

and laboratory diagnostic techniques and is not inconsistent with the other substantial evidence

in your case record.” The ALJ found that Dr. Shah’s opinion was inconsistent with other

substantial evidence of record, as permitted by the Regulation, and therefore properly decided

not to give it controlling weight. Plaintiff has failed to persuade this Court that the ALJ erred in

giving only some weight to Dr. Shah’s opinion.

        Plaintiff argues that, at step five, the ALJ made multiple errors. Plaintiff first contends

that the ALJ failed to perform the required transferable skills analysis. Before considering the

legal issues, the Court observes that, in short, at step five, the vocational expert testified that

Plaintiff had previously had a job which, in significant part, involved the skills of a revenue

stamp clerk, and that these skills would transfer to another job, that of a revenue stamp clerk.

(Tr. 53-54, 60, 62.) Thus, Plaintiff challenges the inference that Plaintiff, having had a previous

job which included work as a revenue stamp clerk, had skills which could be transferred to a new

job as a revenue stamp clerk. Plaintiff argues that the ALJ failed to do the analysis necessary to


                                                   4
 Case 2:19-cv-14148-SRC Document 15 Filed 06/04/20 Page 5 of 8 PageID: 1019



support this inference.

        Plaintiff argues that the ALJ failed to perform the transferable skills analysis required by

the Program Operations Manual System (POMS.) In opposition, the Commissioner quotes the

Third Circuit’s decision in Edelman:

        POMS is the authorized means for issuing official Social Security policy and
        operating instructions. POMS § AO 20002.001. These regulations do not have the
        force of law.

Edelman v. Commissioner of Social Sec., 83 F.3d 68, 71 (3d Cir. 1996). In reply, Plaintiff cites

SSR 13-2p, which states:

        We require adjudicators at all levels of administrative review to follow agency
        policy, as set out in the Commissioner's regulations, SSRs, Social Security
        Acquiescence Rulings (ARs), and other instructions, such as the Program
        Operations Manual System (POMS), Emergency Messages, and the Hearings,
        Appeals and Litigation Law manual (HALLEX).

The Court finds that, under Third Circuit law, statements in POMS do not have the force of law.

SSR 13-2p does not conflict with Edelman, since the Ruling says only that it is agency policy

that adjudicators shall follow agency policy. Plaintiff has failed to persuade this Court that

failure to follow agency policy that does not have the force of law in the Third Circuit is

reversible error. Moreover, as already discussed, the inference that someone who worked as a

revenue stamp clerk previously has the skills to do so again does not appear to need further

analysis to justify it.

        Plaintiff next argues that, at step five, the ALJ made up a number “completely out of

whole cloth,” the 7700 jobs available in the national economy for a revenue stamp clerk. (Pl.’s

Br. 21.) Plaintiff appears to have overlooked the vocational expert’s testimony. The hearing

transcript shows this exchange:


                                                  5
 Case 2:19-cv-14148-SRC Document 15 Filed 06/04/20 Page 6 of 8 PageID: 1020



       Q. So what would be availability of jobs for revenue stamp clerk on a full-time
       basis be?
       A. 7,700 jobs.

(Tr. 62.) The ALJ did not make up the number 7,700; the vocational expert gave that number in

her testimony. Plaintiff then argues that 7,700 jobs does not constitute a substantial number of

jobs, but cites no authority in support. In opposition, the Commissioner cites the many courts

that have concluded that far smaller numbers of jobs constitute substantial numbers. The Court

finds that Plaintiff has failed to offer any basis to conclude that 7,700 jobs does not constitute a

substantial number.

       Plaintiff next argues that the vocational expert’s testimony that no job could accept an

employee who was off task for more than 10% of the workday was in conflict with the residual

functional capacity assessment. Plaintiff contends that the residual functional capacity

assessment must necessarily result in Plaintiff being off task for more than 10% of the workday,

because of Plaintiff’s incontinence and her need to stand periodically. The residual functional

capacity determination states: “The claimant should have easy access to a bathroom. The

claimant requires an option to stand, walk, or stretch for about 10 to 15 minutes after sitting an

hour to an hour and a half.” (Tr. 15-16.) Plaintiff does not explain how these limitations mean

that Plaintiff would necessarily be off task for more than 10% of the workday. The claimant

bears the burden of proof at steps one through four. Bowen v. Yuckert, 482 U.S. 137, 146 n.5

(1987). Although Plaintiff has raised this argument as to step five, it is actually a challenge to

the step four residual functional capacity determination: Plaintiff is, in effect, arguing for a

further limitation in the residual functional capacity assessment. Plaintiff has not mustered the

evidence to show that these limitations would result in Plaintiff’s being off-task more than 10%


                                                  6
 Case 2:19-cv-14148-SRC Document 15 Filed 06/04/20 Page 7 of 8 PageID: 1021



of the workday.

        Plaintiff has not persuaded this Court that the ALJ erred at step five.

        Lastly, Plaintiff argues that the ALJ failed to give proper weight to Plaintiff’s subjective

statements about her symptoms. The ALJ considered Plaintiff’s statements about her symptoms

and stated:

        [T]he claimant’s statements concerning the intensity, persistence and limiting
        effects of these symptoms are not entirely consistent with the medical evidence
        and other evidence in the record for the reasons explained in this decision. As
        for the claimant's statements about the intensity, persistence, and limiting effects
        of his or her symptoms, they are inconsistent with the medical record. First, the
        claimant has described daily activities, which are not limited to the extent one
        would expect, given the complaints of disabling symptoms and limitations.
        Second, although the claimant has received treatment for the allegedly disabling
        impairments, that treatment has been essentially routine. Third, the claimant
        betrayed no evidence of debilitating symptoms while testifying at the hearing.
        While the hearing was short-lived and cannot be considered a conclusive indicator
        of the claimant's overall level of functioning on a day-to-day basis, the apparent
        lack of debilitating symptoms during the hearing is a permissible factor to
        consider amongst other factors in determining claimant's allegations and the
        claimant's residual functional capacity.

(Tr. 16.)

        The Third Circuit has established the following four-part test to determine the credibility

of a social security claimant’s subjective complaints. That test requires:

              (1) that subjective complaints of pain be seriously considered, even where not
              fully confirmed by objective medical evidence; (2) that subjective pain may
              support a claim for disability benefits and may be disabling; (3) that when
              such complaints are supported by medical evidence, they should be given
              great weight; and finally (4) that where a claimant's testimony as to pain is
              reasonably supported by medical evidence, the ALJ may not discount
              claimant’s pain without contrary medical evidence.

Ferguson v. Schweiker, 765 F.2d 31, 37 (3d Cir. 1985) (citations and quotations omitted).

Although the ALJ is required to consider the claimant’s subjective complaints, the ALJ may


                                                  7
 Case 2:19-cv-14148-SRC Document 15 Filed 06/04/20 Page 8 of 8 PageID: 1022



reject these complaints when they are inconsistent with the objective medical evidence,

claimant’s own testimony, or other evidence in the record. Hartranft v. Apfel, 181 F.3d 358,

362 (3d Cir. 1999).

       Plaintiff argues that the ALJ’s statement that Plaintiff’s medical treatment has been

essentially routine seems incorrect, given the fact that Plaintiff had spinal surgery. The Court

agrees that this statement may well not be supported by substantial evidence, but this is harmless

error at most. The ALJ’s determination that Plaintiff’s subjective complaints were not entirely

consistent with the evidence was also based on other evidence, notably her presentation at the

hearing before the ALJ and her reports of her daily activities. The ALJ stated that Plaintiff

displayed no debilitating symptoms while testifying at the hearing, and Plaintiff has not disputed

this. (Tr. 16.) This constitutes substantial evidence under Hartranft. The ALJ’s determination

that Plaintiff’s statements about the limiting effects of her symptoms are not entirely consistent

with the evidence of record is supported by substantial evidence.

       Plaintiff has failed to persuade this Court that the ALJ erred in her decision, or that she

was harmed by any errors. This Court finds that the Commissioner’s decision is supported by

substantial evidence and is affirmed.



                                                            s/ Stanley R. Chesler
                                                         STANLEY R. CHESLER, U.S.D.J.
Dated: June 4, 2020




                                                 8
